 PRINTING TRADES SPECIALTY LOCAL 531255Printing Trades Specialty LocalNo. 531,InternationalPrinting Pressmen and Assistants'Union of NorthAmerica,AFL-CIOandGeorge Banta Company,Inc. and Graphic Arts International Union, LocalNo. 88L, AFL-CIO. Case 30-CD-52January15, 1973DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by George Banta Company, Inc.,herein called the Employer, alleging that printingTrades Specialty Local No. 531, International Print-ingPressmen and Assistants'Union of NorthAmerica, AFL-CIO, herein called Local 531, hadviolated Section 8(b)(4)(D) of the Act. Pursuant tonotice, a hearing was held in Menasha, Wisconsin,beforeHearingOfficerShirleyA. Bednarz onSeptember 25 and 29, 1972. All parties, includingGraphic Arts International Union, Local No. 88L,AFL-CIO, herein called Local 88L, appeared andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to presentevidencebearing on the issues. Thereafter, theEmployer, Local 531, and Local 88L filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at-the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.BUSINESS OF THE EMPLOYERThe Employer, a Wisconsin corporation, is en-gaged in the business of commercial printing at itsfacilities located atMenasha, Wisconsin. During thepast 12-month period, the Employer purchased andreceived goods valuedin excessof $50,000 directlyfrom points located outside the State of Wisconsin.The parties stipulated and we find that the Employerisengaged in commerce within the meaning of theAct and that it will effectuate the purposes of Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and we find that Local 531201NLRB No. 38and Local 88Lare labor organizationswithin themeaning ofthe Act.III.THE DISPUTEA.Background and Facts of the DisputeThe Employer operates 2 plants in Menasha,Wisconsin: the Menasha plant, at which all printingisdone by the letterpress method by employeesrepresented by Local 531, and the Midway plant, atwhich all printing is done by the offset lithographymethod by employees represented by Local 88L. Thetwo plants are separated by a distance of 3 miles.In late1971 or early 1972, the Employer installedat itsMenasha plant a piece of equipment known asa CameronBelt Press,a newsystem which accom-plishes, in one single continuous movement of paper,the complete manufacture of a book. In order toprint the entire contents of a book, a roll of paper isunwound through a series of rollers and makes asingle pass through the press segment of the system;the printed paper is then passed on to the segment ofthe system whereit isprepared for binding by aSheraton Binder. The press segment of the systemconsists of two belts that have letterpress printingplates affixed to their surfaces. Both sides of theongoing roll of paper are printedin a singlepass. Theplates print directly on the ongoing roll of paper as itpasses over the belts, instead of imposing their imageon a revolving blanket which, in turn, imposes theimages it received on the paper. These plates arecalled Letterflex plates.The letterpress printing plates are produced from amylar sheet. The mylar sheet is coated on one sidewith a carefully metered amount of light-sensitiveliquid photopolymer, exposed to a film negative, andsubjected to a wash solution. The liquid photopolym-er that is exposed hardens on exposure and remainsafter the sheet is washed; the unexposed liquidphotopolymer remains liquid and is washed off. Theend result is a mylar sheet with letters or linecontents raised well above its surface area. The platesare then cut from the exposed sheet of mylar and aretrimmed to size by means of a make-ready knife.Then the plates are examined by means of amagnifying glass for the sharpness of their letter andline content, and checked at six different points witha micrometer and a tolerance sheet, a solid replica ofa Letterflex plate, to insure that there is negligibleheight variation within the plate's image area andthat of plates within a series. The plates are thenbacked with two-sided adhesive tape, positioned andsequenced by book page on the belt, and affixed tothe belt by means of a brayer.The CameronBeltPresssystem was originallygeared to accept rubber letterpress plates, but, 256DECISIONSOF NATIONALLABOR RELATIONS BOARDinstead, the Employer chose to utilize Letterflexplates produced by a process marketed by the W. R.Grace Company. The entire system which costsapproximately $1million utilizesup to 800 plates, andcan produce up to 5,000 books per hour. The systemis one of four utilized in the book printing industry inthe United States.'On February 14, 1972, the Employer assigned thework in dispute at the Menasha plant to employeesin the type assembly department, which is within thecomposing room unit represented by Local 531. OnFebruary 21, 1972, representatives of Local 88L metwith the Employer's representatives and were ad-vised of the Employer's assignmentof the work indispute.On March 24, Local 88L advised theEmployer that it would seek arbitration with regardto the Employer'sassignmentof the platemakingportion of the work in dispute, and it also advisedLocal 531 of its decision. On March 27, 1972, theEmployer began operations with the Cameron BeltPress system,utilizingemployees represented byLocal 531. On June 23, 1972, Local 88L and theEmployer designated a named individual as thearbitrator who would hear the matter submitted forarbitration.On July 6, 1972, Local 531 sent a letter to theEmployer's director of industrial relations in which itstated that it would strike in the event that theEmployer arbitrated the issue of Local 53 I's jurisdic-tion. Subsequently, on July 10, 1972, the Employer'sdirector of industrial relations was advised by Local531 that the letter of July 6, 1972, referred to theprocess of platemaking for the CameronBelt Presssystem. On September 16, 1972, the Employer andLocal 88L proceeded to a hearing before thearbitrator on the grievance which Local 88L hadfiled.2B.TheWorkinDisputeThe workin dispute involves the manufacture ofthe letterpress printing plates used in the CameronBeltPress system at the Menasha plant and theimposition of these plates on the belts of theCameronBelt Presssystem.3C.Contentions of the PartiesThe Employer and Local 531 argue that the case isproperly before the Board for determination underSection 10(k).Moreover, the Employer and Local531 argue that the agreement between the Employerand Local 531 provides that that Local has jurisdic-tion over the work in dispute. The Employer andLocal 531 also argue that the Employer's assignmentof the work in dispute should be affirmed on thebasisof the relevant factors which the Boardnormally considers in this type of proceeding.Local 88L argues that the Board should notproceed to a determination of dispute in this case. Itclaims that Local 531 did not make a coercive threatwithin the meaning of Section 8(b)(4)(D) of the Act;that there is an agreed-upon method of settlement;and that this case is one involving a representationissue,which is inappropriate for this type ofproceeding. In the event that the Board does proceedto a determination of dispute in this proceeding,Local 88L argues that the factors which the Boardnormally considers in this type of proceeding favorthe award of the work in dispute to employeesrepresented by Local 88L.D.Applicability' of the StatuteBefore the Board may determine a dispute pur-suant to Section 10(k) of the Act, it must be satisfiedthat there is reasonable cause to believe that Section8(b)(4)(D) has been violated. The record shows thattheEmployer assigned the work in dispute toemployees represented by Local 531 on February 14,1972. The record also shows that on July 6, 10, and17, 1972, Local 531 made clear its intent to strike inthe event that the Employer submitted the workassignment issue to anarbitration proceeding involv-ing the Employer and Local 88L. As we havepreviously held, when one union threatens to strikein the event that the employer submits that union'sworkassignmentto arbitration with another union,thereisreasonablecause to believe Section8(b)(4)(D) has been violated.4 Accordingly, we findthat there is reasonable cause to believe that Section8(b)(4)(D) had been violated.The record also shows that Local 531 is not a partyto the arbitration proceeding undertaken by theEmployer and Local 88L. Moreover, although bothLocal 88L and Local 531 are subject to the internaldisputes plan of article 20 of the AFL-CIO constitu-tion,we note that this plan has not been invoked byeither local, and, in any event, that the Employer wasnot a party to such plan. Accordingly, we find that atthe time of the instant dispute there did not exist anyagreed-upon method for the voluntary adjustment ofthe dispute to which all parties were bound.Finally, Local 88L argues, in effect, that this caseiThe otherthree Cameron Belt Press systems are owned by Kingsportwhich are used in the production of these plates;these negatives are eitherPress of Kingsport,Tennessee.Book Press of Brattleboro,Vermont,andsuppliedby thecustomer or made by employees at the Midway plant whoR R DonnelleySons Co ofChicago, Illinoisare representedby Local 88L2The arbitrator's decision was not introduced into the record'AlbanyPrintingPressmen and Assistants'Union No 23, AFL-CIO3The workin dispute does not include the manufacture of film negatives(Williams Press, Inc).166 NLRB 693 PRINTING TRADES SPECIALTY LOCAL 531257involves a representation issue,not a work assign-ment dispute,and it is therefore not the type of casewhich the Board should consider in this form ofproceeding. In particular, Local 88L claims that themanufacture of the plates used on the new CameronBeltPress system at the Menasha plant involvesemployee functions covered by its collective-bargain-ing agreement with the Employer. Local 88L alsoclaims that the Employer is seeking Board sanctionforwhat Local 88L considers a breach of thisagreement and the wrongful transfer to Local 531 offunctions which the Employer had agreed belongedtoLocal 88L. Contraryto the argumentof Local88L, we find that this case does not involve anyrepresentation issue involving the employees per-forming the particular work.Rather, we are facedwith the issue of which one of two competing groupsof represented employees should be assigned thework. Accordingly, Local 88L's argument is withoutmerit,and we find that the matter is properly beforeus for determination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to all relevant factorsinvolved.The following factors are relevant tomaking a determination of the dispute before us:1.Certifications and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employ-er's employees.Local 531 has been a party to collective-bargainingagreements with the Employer since November 12,1946,and section 2 of their present agreementprovides as follows:It is understood that this Agreement applies to theComposing Room operated by the Employer, andthe jurisdiction of this Agreement extends to allComposing Room Departments of the GeorgeBanta Company, Inc., including but not limitedto Imposition, Linotype Operations,MonotypeOperations, Plate Making, Cut Receiving, Edito-rial, Proof Room, TTS Operators (Justified Type),Computer Tape Typist, Reproduction Proofing,Typist-Checker, Formatters, Flexographic Opera-tions,and any new type of equipment received inthe Composing Room for the purpose of settingtype,such as film composition machines and alloperations connected with this process.Local 88L hasalso been aparty to aseries ofcollective-bargaining agreements with the EmployersinceMarch 31,1964. and section 2(a) of theirpresent agreement provides as follows:All employees performing any of the followingwork shall be covered by the terms of thiscontract;allwork,processes and operationsdirectly related to Lithography, Offset (includingdry or wet), Photoengraving, Intaglio, and Gra-vure,including any technological or other change,evolution of or substitution for any methods orfor any of the purposes described above. Onlymembers of the bargaining unit shall performwork under the jurisdiction of the Union.The inclusion of platemaking in the agreementbetween the Employer and Local 531 has been ineffect since 1965. The inclusion of photoengraving inthe agreement between the Employer and Local 88Lhas been in effect since 1971.The agreements between the Employer and Local531 have consistently been limited in their applica-tion to the Menasha plant.The agreements betweenthe Employer and Local 88L have consistently beenlimited in their application to the Midway plant.Since the present dispute arises at the Menasha plant,Local 88L's agreement does not favor Local 88L'sposition.2.Employer and area practiceThe Employer's consistent practice has been toperform offset printing at its Midway Plant, wherethe employees are represented by Local 88L, and toperform letterpress printing at its Menasha Plant,where the employees are represented by Local 531.Prior to the introduction of the Cameron Belt Press,a letterpress system of printing,no employees of theEmployer performed the work of making Letterflexplates.However, employees in the composing roomunit at the Menasha Plant have made similar rubberletterpress plates for the Employer in the past. Thevice president of Graphic Arts International Union,AFL-CIO, admitted that Graphic Arts InternationalUnion never represented any employees who makeLetterflex plates for the Employer or any of the otherthree book publishers who utilize the Cameron BeltPress.3.Relative skills, efficiency, and economy ofoperationsThe record shows that employees represented byLocal 531 have been performing the work in disputeto the Employer's satisfaction. Moreover, the recordshows that employees represented by Local 531 arethoroughly experienced in terms of(1) knowing whento change the wash solution used to process themylar sheets; (2) using a make-ready knife to cut theplates from the mylar sheets and to trim them; (3) 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDusing a magnifying glass,micrometer,and tolerancesheet to check raised image matter on the finishedplates; (4) knowing how to read upside down andbackwards in order to position and sequence thefinished plates on the belts after the plates are made;and (5) using a brayer and two-sided adhesive tape toaffix the finished plates to the two belts used in theCameron Book Press system.Employees representedby Local 88Ldo not have the foregoing experience.The Employer states that the work of platemakinginvolves 40 percent, and the work of imposing themon the belts involves 60 percent of the time of theemployees assigned to do the work in dispute; thesetwo functions normally occupy the time of two menon each shift. The Employerstatesthat it would beextremely difficult to transfer employees representedby Local 88L from the Midway plant to the Menashaplant to do the work in dispute, since there would beabout a 30-minute time lapse in which theseemployeeswould be intransit,and since theworkload involved in the operation of the CameronBeltPress system fluctuates. The Employer alsopoints out that it would have to spend considerabletime training employees representedby Local 88Lsince these employees lack the background that theemployees represented by Local 531 have in terms ofmaking and imposing letterpress plates for thepurposes of the new system of printing.4.Gain or loss of workThe record shows that the employee complementrepresented by Local 88L has been increased by twoto three employees because of the introduction of theCameronBelt Press system,since the operation ofthat system requires them to manufacture bookcovers for the books printed by the Cameron BeltPress system. The record also shows that if the work70in dispute were assigned to employees represented byLocal 88L, the number of employees represented byLocal 531 would be reduced by at least four.ConclusionUpon the entire record in this proceeding and aftera full consideration of all relevant factors, weconclude that employees of the Employer represent-ed by Local 531 are entitled to the work in dispute,and we shall determine the dispute in theirfavor.Wedo not, however, award the work to Local 531 or itsmembers.F.Scope ofDeterminationInasmuch as there is no dispute as to the scope ofthe award and no record evidence of any likelihoodthat similar disputes between the same parties willoccur in abroader geographic area than the siteactually involved,the determination in this case shallcover onlythe specific site where the dispute arose.5DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, upon the basisof the foregoing findings and the entire record in thisproceeding,the Board hereby makes the followingDetermination of Dispute:Employees of George Banta Company, Inc., whoare currently represented by Printing Trades Special-tyLocal No. 531,International Printing Pressmenand Assistants'Union of North America,AFL-CIO,are entitled to perform the work of the manufactureof letterpress printing plates for use in the CameronBeltPress system at the Menasha plant and theimpositionof those plates on the belts of theCameron Belt Press system.5Lathers Union Local 104(The Blaine Peuv Company),186 NLRB No